Citation Nr: 0725444	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-12 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of bilateral ankles and knees. 


REPRESENTATION


Appellant represented by:  Georgia Department of Veterans 
Services


LAW CLERK FOR THE BOARD


C. Auringer, Law Clerk




INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Tiger Team of the Department of Veterans  Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied 
entitlement to the benefit currently sought on appeal.


FINDINGS OF FACT

1.  In March 1992, the RO denied the veteran's claim for 
service connection for arthritis of bilateral ankles and 
knees.  The veteran appealed this decision and the Board 
denied the appeal by a decision dated in March 1996.  

2.  The last final disallowance of the veteran's claim was by 
Board decision in December 2002.  

3.  Evidence received since December 2002 does not relate to 
an unestablished fact necessary to substantiate the claim for 
service connection and therefore does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1996 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991);
38 C.F.R. § 20.1100 (1995).  

2.  The December 2002 Board decision is the last final 
disallowance.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2002). 

3.  The evidence added to the record since December 2002 is 
not new and material; the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2003, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to reopen and 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Since no new and 
material evidence has been submitted, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  As a preliminary matter, the Board notes that the 
veteran's complete service medical records are unavailable.  
Under such circumstances, the VA has a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the service medical records.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  In that regard, the 
information of record indicates that efforts to obtain these 
service medical records were not successful.  The RO's 
efforts included multiple requests to the National Personnel 
Records Center (NPRC) to request medical and clinical 
records.  With consideration of the facts set forth above, 
and in light of the apparent unavailability of portions of 
the service medical records, the Board is satisfied that its 
duty has been met and that reasonable efforts to reconstruct 
the veteran's service records have been made.  

The veteran has reported private sources of treatment 
immediately following service, particularly Grady Memorial 
Hospital and Georgia Baptist Hospital.  Efforts to obtain 
records from these facilities, however, were made in 
conjunction with previous attempts to reopen.  Negative 
replies were received in August 1992 and February 1993.  
Thus, further efforts would be futile.  All other identified 
and available records have been secured.

In a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  VA does not have a duty to provide the veteran a 
VA examination or seek a medical opinion if the claim is not 
reopened.  38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2005).  As discussed above, the RO 
complied with VA's notification requirements and informed the 
veteran of the information and evidence needed to 
substantiate his claim.  Since no new and material evidence 
has been submitted, an exam and/or opinion are not required.
   
New & Material Evidence

The veteran seeks service connection for his current 
arthritis of bilateral ankles and knees which he contends is 
the result of an in-service injury in which he slipped and 
banged both knees during a training exercise.  By a rating 
decision dated in March 1992, the RO denied the veteran's 
claim on the basis that his disability was not shown to have 
been incurred while on active duty or to have become manifest 
to a compensable degree within one year after separation from 
service.  The veteran perfected an appeal with respect to 
this decision and the Board upheld the denial in March 1996.  
The veteran then appealed the Board's decision, and in August 
1997 the Court of Veterans' Affairs issued a denial on the 
same basis.  

In February 2000, July 2000, and November 2000, the RO denied 
the veteran's applications to reopen the claim for service 
connection on the basis that the veteran had failed to submit 
new and material evidence.  The veteran perfected an appeal 
as to the November 2000 decision, and in September 2002 the 
Board upheld the RO's denial.  In December 2002, the Board 
denied the veteran's motion for reconsideration.  

In February 2003, the veteran again filed an application to 
reopen the service connection claim.  In December 2003, the 
RO declined to reopen the claim on the basis that the veteran 
had failed to submit new and material evidence.  The veteran 
perfected a timely appeal of that decision. 

The veteran's original claim for service connection 
ultimately was denied by the March 1996 Board decision, which 
became final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1995).  Once a decision becomes final, new and 
material evidence is required to reopen the claim which was 
denied.  38 U.S.C.A. § 5108 (West 2002).  However, VA is 
required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In this case, the last final disallowance is the December 
2002 Board decision.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2002); see also Jackson v. Nicholson, 449 
F.3d 1204 (2006) (holding that "final appellate decision" 
as used in 38 C.F.R. § 3.156(b) means a decision by the Board 
of Veterans Appeals, not a decision by the Court).  This 
means that only evidence received since the December 2002 
Board denial will be reviewed.  

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).
Since the December 2002 denial, the veteran has submitted his 
own lay statements, which provide the names and locations of 
his medical providers, outline his arguments, and conclude 
that there is a medical nexus between his current disability 
and his service.  He has also submitted medical evidence 
consisting of copies of medical records from Dr. S. dated 
from January 2000 to August 2003, showing current treatment 
of the disorder at issue.

None of these items meets the criteria for new and material 
evidence.  The veteran's arguments are based on evidence 
already of record at the time of the December 2002 denial, 
and therefore do not constitute new evidence.  See Untalan v. 
Nicholson, 20 Vet. App. 467 (2006).  Nor are his own 
statements finding a causative link between his current 
disability and his service considered to be material.  
Although evidence proffered by the claimant to reopen his 
claim is presumed credible for the limited purpose of 
ascertaining its materiality, there is no presumption of 
competency.  Unless there is a showing that the veteran is 
qualified through specialized education, training, or 
experience to offer medical opinions, such statements are not 
credible, and therefore not material.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The medical evidence that the veteran submitted is not new 
and material as it merely documents current treatment for a 
disability of the lower extremities.  It does not establish 
that it is medically related to his service, or that 
degenerative changes were established within one year of 
separation.  Therefore, it is not material and cannot serve 
to reopen the veteran's claim.

In sum, the veteran has not submitted new and material 
evidence sufficient to reopen his previously denied claim.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
His application to reopen must be denied.



	
(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for arthritis of bilateral ankles and knees is 
denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


